Title: To James Madison from Anthony Merry, 22 August 1806
From: Merry, Anthony
To: Madison, James



Sir,
Lancaster August 22. 1806.

I have the Honor to acquaint you that I have just received an Answer from the Commander in Chief of His Majesty’s Ships on the Jamaica Station, to whom I transmitted the Document inclosed in your Letter to me of the 23d: May respecting the Detention of Edward Frethy, an American Citizen, on board either of Le Renard or Wolf Sloops of War, in which the Admiral informs me that neither of those Sloops were in Port, but that should the Seaman in question be found on board them, or on board any other Ship under his Command, he would order him to be discharged forthwith.  I have the Honor to be, with great Respect and Consideration, Sir, Your most obedient humble Servant

Ant: Merry

